 





TRXADE GROUP, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of 23 October
2019, by and among Trxade Group, Inc., a Delaware corporation (the “Company”),
and the undersigned holders of common stock of the Company together with their
qualifying transferees (the “Holders”).

 

RECITALS:

 

A. The Company has sold shares of common stock (“Common Shares”) to the Holders
pursuant to the Securities Purchase Agreement, attached hereto (“Securities
Purchase Agreement”), in connection with Asset Purchase Agreement with Bonum
Health, LLC (“APA”).

 

B. The sale of the Common Shares is conditional upon the extension of the rights
set forth herein, and by this Agreement the Company and the Holders desire to
provide for certain rights as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties, severally and not jointly, hereby agree
as follows:

 



AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the parties agree as follows:

 

1. Registration Rights.

 

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

 

(a) The terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the declaration or ordering of the effectiveness of such registration
statement.

 

(b) The term “Registrable Securities” means (i) any and all shares of Common
Stock of the Company issued and sold by the Company pursuant to the Securities
Purchase Agreement (which shares of Registrable Common Stock are referred to
herein as the “Common Shares”); (ii) stock issued in lieu of the stock referred
to in (i) in any reorganization which has not been sold to the public; or (iii)
stock issued in respect of the stock referred to in (i) and (ii) as a result of
a stock split, stock dividend, recapitalization or the like, which has not been
sold to the public. For avoidance of doubt, shares of Common Stock which are
issuable pending achievement of certain milestones referenced in the APA are not
Registrable Securities until such securities are fully issued and outstanding
under the terms met in the APA and the Securities Purchase Agreement.

 

(c) The terms “Holder” or “Holders” means any person or persons to whom
Registrable Securities were originally issued or qualifying transferees under
subsection 1.9 hereof who hold Registrable Securities.

 

 1 

 



 

(d) The term “Initiating Holders” means any Holder or Holders, of 40% or greater
of the aggregate of the Registrable Securities then outstanding.

 

(e) The term “SEC” means the Securities and Exchange Commission.

 

(f) The term “Registration Expenses” shall mean all expenses incurred by the
Company in complying with subsections 1.2, 1.3 and 1.4 hereof, including,
without limitation, all registration, qualification and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, blue
sky fees and expenses, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company.)

 

1.2 Company Registration.

 

(a) Registration. If at any time after the date that is two (2) months after the
date hereof, the Company shall determine to newly register any of its
securities, for its own account or the account of any of its shareholders, other
than: (i) a registration on Form S-8 relating solely to employee stock option or
purchase plans, or a registration on Form S-4, and (ii) the registration
statement filed on Form S-1 on or about October 15, 2019, as heretofore or
hereafter amended; the Company will:

 

(i) promptly give to each Holder written notice thereof at least 15 days prior
to the initial filing of the registration statement relating to such offering;
and

 

(ii) include in such registration (and compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made within 15 days after receipt of such written notice from the
Company, by any Holder or Holders, except as set forth in subsection 1.2(b)
below.

 

(b) Underwriting.

 

(i) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to subsection 1.2(a)(i).
In such event the right of any Holder to registration pursuant to subsection 1.2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and the other
shareholders distributing their securities through such underwriting) enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

 

(ii) Notwithstanding any other provision of this subsection 1.2, if the
underwriter managing such public offering determines that marketing factors
require a limitation of the number of shares to be underwritten, the underwriter
may limit the number of Registrable Securities to be included in the
registration and underwriting, or may exclude Registrable Securities entirely
from such registration and underwriting. The Company shall so advise all Holders
of Registrable Securities which would otherwise be registered and underwritten
pursuant hereto, and the number of shares of Registrable Securities that may be
included in the registration and underwriting shall be allocated among Holders
requesting registration in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by each of such Holders as of
the date of the notice pursuant to subsection 1.2(a)(i) above; provided that the
number of shares of Registrable Securities requested to be included in such
underwriting shall not be reduced unless the securities being sold by
shareholders other than the Holders are excluded from the Underwriting on a
proportional basis. If any Holder disapproves of the terms of any such
underwriting, he may elect to withdraw therefrom by written notice to the
Company and the underwriter. Any Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from such registration.

 

 2 

 



 

1.3 Prior S-1. For clarification, and not withstanding anything to the contrary,
the Company is not required to include the Registrable Securities on the
registration statement Form S-1 on or about October 15, 2019, as heretofore or
hereafter amended.

 

1.4 Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to this Section 1
shall be borne by the Company except as follows:

 

(a) The Company shall not be required to pay for expenses of any registration
proceeding begun pursuant to subsection 1.3, the request for which has been
subsequently withdrawn by the Initiating Holders, in which latter such case,
such expenses shall be borne by the Holders requesting such withdrawal. In the
event that a withdrawal by the Holders is based on material adverse information
relating to the Company that is different from the information known or
available to the Holders requesting registration at the time of their request
for registration under subsection 1.3, such registration shall not be treated as
a counted requested registration for the purposes of subsection 1.3 hereof, and
in which case, such expenses shall be borne by the Company.

 

(b) The Company shall not be required to pay fees or disbursements of more than
one firm of legal counsel to the Holders, such fees to not exceed $1,000 in the
aggregate.

 

(c) The Company shall not be required to pay underwriters’ fees, discounts or
commissions relating to Registrable Securities.

 

1.5 Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will
keep each Holder participating therein advised in writing as to the initiation
of each registration, qualification and compliance and as to the completion
thereof. Except as otherwise provided in subsection 1.4, at its expense the
Company will:

 

(a) with respect to a demand made for registration pursuant to Section 1.3,
prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 120 days or if such registration
statement is on Form S-3 (or any successor to Form S-3) and provides for sales
of securities from time to time pursuant to Rule 415 under the Securities Act
for up to one year.

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

 

(c) Furnish, without charge, to the Holders such numbers of copies of a
prospectus, including each preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

 

 3 

 



 

(d) Use its reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders or any managing
underwriter, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

 

(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

 

(g) The Company shall:

 

(i) make available for inspection by a representative of the Holders, the
managing underwriter participating in any disposition pursuant to such
registration statement and one firm of attorneys designated by the Holders (upon
execution of customary confidentiality agreements reasonably satisfactory to the
Company and its counsel), at reasonable times and in reasonable manner,
financial and other records, documents and properties of the Company that are
pertinent to the conduct of due diligence customary for an underwritten
offering, and cause the officers, directors and employees of the Company to
supply all information reasonably requested by any such representative,
underwriter or attorney in connection with a registration statement as shall be
necessary to enable such persons to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act.

 

(ii) use its reasonable efforts to cause all Registrable Securities covered by a
registration statement to be listed on any securities exchange or any automated
quotation system on which similar securities issued by the Company are then
listed;

 

(iii) cause to be provided to the Holders that are selling Registrable
Securities pursuant to such registration statement and to the managing
underwriter if any disposition pursuant to such registration statement is an
underwritten offering, upon the effectiveness of such registration statement, a
customary “10b-5” opinion of independent counsel (an “Opinion”) and a customary
“cold comfort” letter of independent auditors (a “Comfort Letter”) in each case
addressed to such Holders and managing underwriter, if any;

 

 4 

 



 

(iv) notify in writing the Holders that are selling Registrable Securities
pursuant to such registration statement and any managing underwriter if any
disposition pursuant to such registration statement is an underwritten offering,
(A) when the registration statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (B) of
any request by the SEC or any state securities authority for amendments and
supplements to the registration statement or of any material request by the SEC
or any state securities authority for additional information after the
registration statement has become effective, (C) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
the registration statement or the initiation of any proceedings for that
purpose, (D) if, between the effective date of the registration statement and
the closing of any sale of Registrable Securities covered thereby, the
representations and warranties of the Company contained in any underwriting
agreement, securities sales agreement or other similar agreement, including this
Agreement, relating to disclosure cease to be true and correct in all material
respects or if the Company receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (E) of the
happening of any event during the period the registration statement is effective
such that such registration statement or the related prospectus contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make statements therein not misleading (in
the case of a prospectus, in light of circumstances under which they were made)
and (F) of any determination by the Company that a post-effective amendment to
the registration statement would be appropriate. The Holders hereby agree to
suspend, and to cause any managing underwriter to suspend, use of the prospectus
contained in a registration statement upon receipt of such notice under clause
(C), (E) or (F) above until, in the case of clause (C), such stop order is
removed or rescinded or, in the case of clauses (E) and (F), the Company has
amended or supplemented such prospectus to correct such misstatement or omission
or otherwise.

 

If the notification relates to an event described in clauses (E) or (F), the
Company shall promptly prepare and furnish to such seller and each underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein no misleading.

 

(v) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

 

(vi) deliver promptly to each Holder participating in the offering and each
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC and its staff with respect to the registration statement, other than
those portions of any such correspondence and memoranda which contain
information subject to attorney-client privilege with respect to the Company,
and, upon receipt of such confidentiality agreements as the Company may
reasonably request, make reasonably available for inspection by any Holder of
such Registrable Securities covered by such registration statement, by any
underwriter, if any, participating in any disposition to be effected pursuant to
such registration statement and by any attorney, accountant or other agent
retained by any such Holder or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney,
accountant or agent in connection with such registration statement;

 

(vii) use its reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement;

 

(viii) provide a CUSIP number for all Registrable Securities not later than the
effective date of the registration statement;

 

 5 

 



 

(ix) make reasonably available its employees and personnel and otherwise provide
reasonable assistance to the underwriters in the marketing of Registrable
Securities in any underwritten offering;

 

(x) promptly prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of such registration statement) provide copies of such document to
counsel to the seller of Registrable Securities and to the managing underwriter,
if any, and make the Company’s representatives reasonably available for
discussion of such document and make such changes in such document concerning
such sellers prior to the filing thereof as counsel for such sellers or
underwriters may reasonably request; and

 

(xi) cooperate with the sellers of Registrable Securities and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three business
days prior to any sale of Registrable Securities.

 

1.6 Indemnification.

 

(a) The Company will indemnify and hold harmless to the fullest extent permitted
by law each Holder of Registrable Securities and each of its officers, directors
and partners, and each person controlling such Holder, with respect to which
such registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls any
underwriter of the Registrable Securities held by or issuable to such Holder,
against all claims, losses, expenses, damages and liabilities (or actions in
respect thereto) arising out of or based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement
under which such securities were registered under the Securities Act or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
any untrue statement (or alleged untrue statement) of a material fact contained
in any preliminary, final or summary prospectus, offering circular or other
document (including any related registration statement, notification or the
like) incident to any such registration, qualification or compliance, or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statement therein, in light of the
circumstances under which they were made, or not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or any state
securities law applicable to the Company or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any such state law and relating to
action or inaction required of the Company in connection with any such
registration, qualification of compliance, and will reimburse each such Holder,
each of its officers, directors and partners, and each person controlling such
Holder, each such underwriter and each person who controls any such underwriter,
within a reasonable amount of time after incurred for any reasonable legal and
any other expenses incurred in connection with investigating, defending or
settling any such claim, loss, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 1.6(a) shall not apply
to amounts paid in settlement of any such claim, loss, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld); and provided further, that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage or liability arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by an
instrument duly executed by such Holder or underwriter specifically for use
therein.

 

 6 

 



 

(b) Each Holder will, if Registrable Securities held by or issuable to such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, severally and not jointly,
indemnify and hold harmless to the fullest extent permitted by law the Company,
each of its directors and officers, each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company within the meaning of the Securities Act, and each other such
Holder, each of its officers, directors and partners and each person controlling
such Holder, against all claims, losses, expenses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, such Holders, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by the Holder in an instrument duly executed by such
Holder specifically for use therein; provided, however, that the indemnity
agreement contained in this subsection 1.6(b) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the Holder, (which consent shall
not be unreasonably withheld); provided further, that the total amount for which
any Holder shall be liable under this subsection 1.6(b) shall not in any event
exceed the net proceeds received by such Holder from the sale of Registrable
Securities held by such Holder in such registration; and provided further, that
a Holder will not be liable in any such case to the extent that any such claim,
loss, damage or liability arises out of or is based on any untrue statement or
omission based upon written information furnished to the Holder by an instrument
duly executed by the Company or underwriter specifically for use therein.

 

(c) Each party entitled to indemnification under this subsection 1.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure resulted in
material prejudice to the Indemnifying Party; and provided further, that an
Indemnified Party (together with all other Indemnified Parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the Indemnifying
Party, if representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

 

 7 

 



 

(d) If for any reason the foregoing indemnity is unavailable or is insufficient
to hold harmless an indemnified party under Section 1.6, then each Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of any Claim in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and the Indemnified
Party, on the other hand, with respect to such offering of securities. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. If, however, the allocation provided in the second
preceding sentence is not permitted by applicable law, then each Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Party
in such proportion as is appropriate to reflect not only such relative faults,
but also any other relevant equitable considerations. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 1.6(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take into account the equitable
considerations referred to in the preceding sentences of this Section 1.6(d).
The amount paid or payable in respect of any Claim shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim. No person guilty of
fraudulent misrepresentation (within the meaning of section 11(f) of the U.S.
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding anything in this
section 1.6 to the contrary, no Indemnifying Party (other than the Company)
shall be required pursuant to this section 1.6(d) to contribute any amount in
excess of the net proceeds received by such Indemnifying Party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the Indemnified Parties relate, less the amount of any
indemnification payment made pursuant to Section 1.6.

 

(e) The indemnity agreements contained herein shall be in addition to any other
rights to indemnification or contribution which any Indemnified Party may have
pursuant to law or contract and shall remain operative and in full force and
effect regardless of any investigation made or omitted by, or on behalf of, any
Indemnified Party and shall survive the transfer of the Registrable Securities
by any such party.

 

1.7 Information by Holder. Any Holder or Holders of Registrable Securities
included in any registration shall promptly furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to herein.

 

1.8 Transfer of Registration Rights. A Holder’s rights to cause the Company to
register its securities and keep information available, granted to it by the
Company under subsections 1.2, 1.3 and 1.8, may be not be assigned except for an
assignment (i) by such Holder of at least 100,000 shares (as adjusted for stock
splits, stock dividends, recapitalizations and like events), (or such lesser
number of shares as represents all of the Registrable Shares then held by such
Holder, or (ii) to any constituent partners or members of a Holder which is a
partnership or limited liability company, or to affiliates (as such term is
defined in Rule 405 of the Securities Act) of a Holder, provided, that (a) the
Company is given written notice by such Holder at the time of or within a
reasonable time after said transfer, stating the name and address of said
transferee or assignee; and identifying the securities with respect to which
such registration rights are being assigned; (b) the assignee or transferee of
such rights agrees in writing to be bound by the terms and conditions of this
Agreement, and (c) solely as to transfers pursuant to clause (iii) above, any
transferees or assignees agree to act through a single representative. The
Company may prohibit the transfer of any Holders’ rights under this subsection
1.9 to any proposed transferee or assignee who the Company reasonably believes
is a competitor of the Company, or when such transfer may violate applicable
securities laws.

 

 8 

 



 

1.9 Subordination of Registration Rights. Notwithstanding anything to the
contrary, each Holder expressly agrees and acknowledges that the rights granted
to it pursuant to this Agreement are subordinated to and expressly subject to
the rights granted to certain other holders of the Company’s securities pursuant
to any and all registration rights agreements entered into by the Company prior
to or after this Agreement.

 

1.11 “Market Stand-Off” Agreement. Each Holder hereby agrees that, during the
period of duration (not to exceed 180 days) specified by the Company and an
underwriter of common stock or other securities of the Company following the
effective date of public offering of securities , it shall not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase, pledge or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration pursuant to the terms of this Agreement. In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to the Registrable Securities of each Holder (and the shares of
securities of every other person subject to the foregoing restriction) until the
end of such period.

 

1.12 Delay of Registration. No Holder shall have any rights to take any actions
to restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.10 Termination of Registration Rights. No holder shall be entitled to exercise
any right provided for in this Section 1 at any time when such Holder may sell
all its shares in a three (3) month period under Rule 144 of the Act.

 

2. General.

 

2.1 Waivers and Amendments. With the written consent of the record holders of at
least a majority of the Registrable Securities, the obligations of the Company
and the rights of the parties under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely), and with the same
consent the Company, when authorized by resolution of its Board of Directors,
may enter into a supplementary agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such modification, amendment or
waiver shall reduce the aforesaid percentage of Registrable Securities without
the consent of all of the Holders of the Registrable Securities. . Upon the
effectuation of each such waiver, consent, agreement of amendment or
modification, the Company shall promptly give written notice thereof to the
record holders of the Registrable Securities who have not previously consented
thereto in writing. This Agreement or any provision hereof may be changed,
waived, discharged or terminated only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought, except to the extent provided in this subsection 3.1.

 

2.2 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Florida without regard the principles of conflicts of law
thereof.

 

2.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

2.4 Entire Agreement. Except as set forth below, this Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof, and this Agreement shall supersede and cancel all prior agreements
between the parties hereto with regard to the subject matter hereof.



 

2.5 Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered by overnight courier
service or mailed by first class mail, postage prepaid, certified or registered
mail, return receipt requested, addressed (a) if to any Holder , at such party’s
address as set forth in the Company’s records, or at such other address as such
party shall have furnished to the Company in writing, or (b) if to the Company,
at such address as the Company shall have furnished to the Holder in writing.

 

2.6 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.

 

2.7 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

2.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

Remainder of page blank; signature page follows.

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth underneath their respective signatures below.

 

“HOLDER”   “COMPANY”       TRXADE GROUP, INC.           /s/ Hardikkumar Patel  
/s/ Suren Ajjarapu Name: Hardikkumar Patel   Name: Suren Ajjarapu Title: Owner  
Title: CEO           Date: 10/23/2019   Date: 10/23/19

 

[Signature page to Registration Rights Agreement, dated 23 October 2019]

 

 10 

 

 